PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 13-3689
                     _____________


            UNITED STATES OF AMERICA
                       v.

                 ROBERT PALADINO,
                           Appellant
                   _____________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
       (D.C. Crim. Action No. 2-04-cr-00172-001)
          District Judge: Hon. David S. Cercone

                  Argued: June 24, 2014
                   _________________

Before: FUENTES, GREENAWAY, JR., and NYGAARD,
                  Circuit Judges.

                 (Filed: October 8, 2014)


Sarah S. Gannett (Argued)
Federal Community Defender Office




                             1
For the Eastern District of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106

      Attorney for Appellant

Rebecca Ross Haywood, Esq.
Michael L. Ivory (Argued)
United States Attorney’s Office
700 Grant Street
Suite 4000
Pittsburgh, PA 15219

      Attorneys for Appellee

                   __________________

                        OPINION
                   __________________

GREENAWAY, JR., Circuit Judge.

       Robert Paladino appeals the District Court’s judgment
revoking supervised release and imposing a sentence of
imprisonment. Because Paladino was denied the right of
allocution at sentencing, we vacate and remand to the District
Court for resentencing.




                               2
                               I.

       In June 2004, Appellant Robert Paladino responded to
an internet advertisement placed by an undercover federal
agent that offered videotapes of young boys engaged in
graphic and explicit sexual conduct. Following a number of
e-mail conversations, Paladino agreed to provide the
undercover agent with videos of minor age boys engaged in
sexually explicit conduct in exchange for those offered by the
undercover agent. Later that month, after Paladino picked
up the package delivered by the undercover agent, law
enforcement tried to arrest Paladino, but he resisted arrest and
fled. After a reckless and dramatic car chase, during which
Paladino struck several cars and discarded the package
containing the videos, Paladino was apprehended. Law
enforcement then executed a search warrant at Paladino’s
residence, and recovered videotapes, compact discs, and a
laptop computer. A search of the laptop computer revealed
that it contained 5,201 files with images of child
pornography.

       On November 21, 2006, Paladino pled guilty to one
count of distributing material depicting the sexual
exploitation of a minor, in violation of 18 U.S.C. §
2252(a)(1). In his plea agreement, Paladino also agreed to
waive his “right to take a direct appeal from his conviction or
sentence.” United States v. Paladino, 286 F. App’x 803, 803
(3d Cir. 2008).

       On April 20, 2007, the District Court sentenced
Paladino to one hundred twenty months’ imprisonment, to be




                               3
followed by a ten-year term of supervised release, and a
special assessment in the amount of one hundred dollars.1

      Paladino filed a direct appeal. On August 15, 2008,
this Court affirmed Paladino’s sentence because “Paladino
waived his right to appeal his sentence in his plea agreement”
and none of the exceptions to that waiver were applicable. Id.

      On April 24, 2013, Paladino was released from
custody and the Probation Office for the Western District of
Pennsylvania began supervising him.

       Between July and August 2013, Paladino’s probation
officer filed two petitions reporting that Paladino had violated
three supervised release conditions—namely the “condition

1
  At that time, the District Court also imposed conditions of
Paladino’s supervised release, including that Paladino not
“possess any materials, including pictures, photographs,
books, writings, drawings, videos or video games depicting
and/or describing child pornography as defined by 18 U.S.C.
Section [] 2256(8).” (App. 104.) In October 2012, Paladino
agreed to a modification of certain supervised release
conditions, including a modification stating that the
“defendant shall not possess or access with intent to view any
materials, including pictures, photographs, books, writings,
drawings, videos, or video games depicting and/or describing
child pornography as defined at 18 U.S.C. § 2256(8), or
obscene visual representations of the sexual abuse of children
as defined at 18 U.S.C. §1466A.” (App. 113.)




                               4
obligating Defendant not to associate with persons convicted
of a felony,” the “condition obligating Defendant to abide by
all provisions of the Computer Restriction and Monitoring
Program,” and the “condition obligating the Defendant to
participate in a mental health treatment program and/or sex
offender treatment program as directed by his probation
officer.”2

       On August 12, 2013, at Paladino’s revocation hearing,
the District Court first asked defense counsel if Paladino
contested any of the violations alleged in the probation
officer’s petitions. In response, Paladino’s counsel stated that
Paladino challenged the missed treatment violation, as “Mr.
Paladino indicates [that] it’s a misunderstanding,” and, at
another point in time, defense counsel stated that another
“thing we don’t agree on is whether this Defendant can self-
report as he has requested . . . for a day or so.” (App. 121-
22.) The record reflects that there was no further discussion
of Paladino’s challenge to the missed treatment violation or to


2
  Specifically, the petitions argued that Paladino violated
those three conditions because Paladino had been “discharged
from [the Veterans Administration Domiciliary Program] due
to accessing what they believed to be child pornography,”
“admitted to viewing boys in their underwear” on “the
computers at the Carnegie Library,” “admitted . . . to
contact[ing] felons that are incarcerated in various
correctional institutions,” had been deceptive during a
polygraph examination when asked if he had engaged in
inappropriate sexual conduct, and “failed to show up or
cancel” a treatment appointment on June 24, 2013. (App.
116, 118.)




                               5
his self-reporting request. Ultimately, the District Court
denied the self-reporting request.

       The District Court also asked whether the parties had
“reached a joint recommendation as to the new sentence to be
imposed.” (Id.) The Government and defense counsel
indicated their agreement to “a period of imprisonment of
eight months to be followed by the continued supervision of
the ten years.” (Id.) The District Court then asked “Mr.
Paladino, is that your understanding?” and Paladino
responded “Yes.” (Id. at 122.) The record reflects that this
was the only point at which the District Court personally
addressed Paladino at the revocation hearing.

       At the end of the revocation hearing, the District Court
sentenced Paladino to eight months’ imprisonment to be
followed by a term of supervised release of one hundred
sixteen months, which is ten years of supervised release
“minus the amount of time [Paladino] has already spent on
supervised release.” (Id. at 122-23.) In addition, the District
Court imposed the original and modified “conditions that
were part of [Paladino’s] supervised release” for the child
pornography conviction. (Id. at 123.) Paladino’s counsel
made no objection to the supervised release conditions that
the District Court imposed.

       Paladino now appeals, and in so doing, makes two
arguments. First, Paladino argues that the District Court
committed plain error by failing to “address the defendant
personally in order to permit the defendant to speak or present
any information to mitigate the sentence,” Fed. R. Crim. P.
32(i)(4)(A)(ii), and therefore we should vacate and remand
for resentencing.




                               6
       Second, Paladino challenges the supervised release
condition, imposed at his revocation hearing, which required
Paladino to “not possess or access with intent to view any
materials, including pictures, photographs, books, writings,
drawings, videos or video games depicting and/or describing
child pornography as defined by 18 U.S.C. § 2256(8), or
obscene visual representation of the sexual abuse of children
as defined at 18 U.S.C. § 1466A.” (App. 113.) Specifically,
Paladino argues that this condition of supervised release is
unconstitutionally overbroad and vague, and was imposed
without any justification.

                              II.

      The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction under 28 U.S.C. § 1291.

        Given Paladino’s failure to preserve his two objections
by raising them at the revocation hearing, we review his
objections for plain error. Puckett v. United States, 556 U.S.
129, 135 (2009) (unpreserved errors are reviewable for plain
error, pursuant to Rule 52(b) of the Federal Rules of Criminal
Procedure); United States v. Plotts, 359 F.3d 247, 248-49 (3d
Cir. 2004); see also Fed. R. Crim. P. 52(b).

                             III.

       Rule 32(i)(4)(A)(ii) of the Federal Rules of Criminal
Procedure requires that, “[b]efore imposing sentence, the
court must . . . address the defendant personally in order to
permit the defendant to speak or present any information to
mitigate the sentence.” Fed. R. Crim. P. 32(i)(4)(A)(ii).
Though codified in the twentieth century, the “design of [this
rule] did not begin with its promulgation; its legal provenance




                               7
was the common-law right of allocution,” which was
recognized “[a]s early as 1689.” Green v. United States, 365
U.S. 301, 304 (1961). While “major changes . . . have
evolved in criminal procedure” since the seventeenth century
and additional rights have been accorded to defendants since
that time, “[n]one of these modern innovations lessens the
need for the defendant, personally, to have the opportunity to
present to the court his plea in mitigation,” for the “most
persuasive counsel may not be able to speak for a defendant
as the defendant might, with halting eloquence, speak for
himself.” Id.

        In United States v. Adams, this Court recounted the
historical and contemporary significance of the right of
allocution and established that, at a sentencing hearing, a
district court’s denial of the right of allocution will generally
result in resentencing under plain error review. 252 F.3d 276,
289 (3d Cir. 2001). Three years later, in United States v.
Plotts, this Court pronounced that “a defendant’s right of
allocution extends to revocation hearings.” 359 F.3d 247,
250 (3d Cir. 2004).3

        “For reversible plain error to exist, there must be (1) an
error; (2) that is plain; (3) that affects substantial rights; and
(4) which seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” United States v. Tai, 750

3
  The Federal Rules of Criminal Procedure were subsequently
amended to expressly provide allocution rights at revocation
hearings. See Fed. R. Crim. P. 32.1(b)(2)(E) (providing that
defendants at revocation hearings are entitled to “an
opportunity to make a statement and present any information
in mitigation”).




                                8
F.3d 309, 313-14 (3d Cir. 2014) (citing Johnson v. United
States, 520 U.S. 461, 466-67 (1997)).

        In Adams and Plotts, this Court concluded that the
district court committed “error” by failing to address the
defendant personally prior to sentencing. Adams, 252 F.3d at
286; Plotts, 359 F.3d at 250-51. We also concluded that the
error was “plain” because it was “clear or obvious.” Adams,
252 F.3d at 286 (“[W]hen [the District Court] failed to
personally address Adams prior to sentencing[] . . . . [despite
the] clear duty to do so, this error was ‘plain,’ because it was
‘clear’ or ‘obvious.’” (citations omitted)); Plotts, 359 F.3d at
251 (finding that the district court’s error was “clear and
obvious” where “the weight of appellate authority” indicated
that violation of the allocution right constitutes plain error);
see also Olano, 507 U.S. at 737.

       With respect to the third element in the plain error
review analysis— which asks whether the error “affects
substantial rights,” or put another way, was prejudicial—this
Court indicated that, in the context of violations of the right
of allocution, “as a general matter . . . prejudice should be
presumed whenever the opportunity exists for this violation to
have played a role in the district court’s sentencing decision.”
Adams, 252 F.3d at 289 (emphasis added).4 Lastly, “[i]n
Adams, we stated without qualification that denial of the right

4
  We made this pronouncement because, inter alia, any other
rule, such as one requiring the defendant to “point to
statements that he would have made at sentencing, and
somehow show that these statements would have changed the
sentence imposed by the District Court,” would place “an
onerous burden” on the defendant. Adams, 252 F.3d at 287.




                               9
of allocution affects the ‘fairness, integrity or public
reputation of judicial proceedings,’” Plotts, 359 F.3d at 250
n.6 (quoting Adams, 252 F.3d at 288), such that the fourth,
discretionary element in the plain error analysis is satisfied
where a violation of the right of allocution has been
established.

                        *********

        Against this backdrop, we assess Paladino’s argument
that, as in Plotts, the District Court here committed plain error
at his revocation hearing by “failing to offer Mr. Paladino the
chance to speak on his own behalf” and “den[ying] him the
opportunity to influence his term of imprisonment, his term of
supervised release, or his conditions of supervised release.”
See, e.g., Appellant Br. 13. We agree.

        While the record reflects that the District Court did
address Paladino once—to ask whether Paladino understood
that he and the Government agreed to an eight-month term of
imprisonment—the parties do not dispute that the District
Court did not address Paladino at any other time during the
revocation hearing. See, e.g., Appellee Br. 11 (stating that
“[i]n the present matter the trial court asked Paladino whether
the terms of the agreement he had reached with the
government had been accurately stated on the record” and
that the “court did not invite Paladino to make any additional
statements”); Appellant Br. 14 (“At Mr. Paladino’s revocation
hearing, the court never allowed Mr. Paladino the opportunity
to make a statement or present any information in
mitigation.”).

     As the Supreme Court has previously indicated,
however, district courts must “unambiguously address




                               10
themselves to the defendant” and “leave no room for doubt
that the defendant has been issued a personal invitation to
speak prior to sentencing.” Green v. United States, 365 U.S.
301, 305 (1961); see also Adams, 252 F.3d at 279-80 (right of
allocution violated when district court asked defense counsel,
but not defendant himself, whether defendant wished to
exercise his right of allocution).

       Therefore, we find that the District Court here
committed an “error” and that error was “plain” because “the
weight      of     appellate     authority”—including     our
pronouncements in Plotts and Adams about the importance of
the right of allocution and the resentencing remedy that may
result from establishing a violation of that right—“is
sufficient to render the District Court’s error clear and
obvious.” Plotts, 359 F.3d at 250-51; see also Adams, 252
F.3d at 286.

        Second, “we . . . conclude that prejudice to ‘substantial
rights’ may be presumed in this case because allocution could
have played a role in the [District] Court’s sentencing
decision.” Plotts, 359 F.3d at 251 (citing Adams, 252 F.3d at
287). Specifically, as in Plotts, federal statutory law did not
require the District Court here to impose any minimum term
of imprisonment upon revocation of supervised release. See
18 U.S.C. § 3583(e)(3) (permitting imprisonment for “all or
part” of the term of defendant’s supervised release); id. §
3583(h); Plotts, 359 F.3d at 251. Furthermore, as Paladino
argues, the District Court imposed upon him a sentence of
eight months, which is in the middle of the Guidelines range
of five to eleven months. See, e.g., Appellant Reply Br. 1-6.
Thus, had Paladino been afforded the opportunity to “speak
or present any information to mitigate the sentence,” Fed. R.
Crim. P. Rule 32(i)(4)(A)(ii), Paladino’s statements may have




                               11
prompted the District Court to exercise its discretion, in
accordance with federal law, to impose a lesser sentence or,
indeed, no term of imprisonment at all. See, e.g., Adams, 252
F.3d at 287 (finding that, because defendant “was sentenced
roughly in the middle of the applicable Guidelines range . . .
the District Court clearly retained discretion to grant Adams a
lower sentence”).

        Appellee argues that the presumption of prejudice
applied in Plotts and Adams does not apply here because the
parties essentially entered into a plea agreement pursuant to
Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure
that was binding on the District Court, such that any
allocution on the part of Paladino could not possibly have
affected the sentence. See Appellee Br. at 13-15. This
argument must fail. Even assuming that the oral plea
agreement here implicated Rule 11(c)(1)(C) in particular—a
proposition for which we find no support in the record—a
district court still retains discretion to accept or reject such an
agreement. See, e.g., Freeman v. United States, 131 S. Ct.
2685, 2692 (2011) (“Rule 11(c)(1)(C) permits the defendant
and the prosecutor to agree on a specific sentence, but that
agreement does not discharge the district court’s independent
obligation to exercise its discretion.”). Thus, any argument
that Paladino’s statements could have no impact on the
District Court—because its hands were essentially tied and
there were no decisions left for it to make—must fail.5


5
  Contrary to the Government’s assertions, the agreed-upon
term of imprisonment is not the only relevant matter upon
which a defendant might speak. As we indicated in Adams,
allocution may play a role in a district court’s sentencing
decision “whenever a searching review of the district court




                                12
       Having found that the first three conditions of the plain
error analysis are met, we also find that “denial of the right of
allocution is not the sort of ‘isolated’ or ‘abstract’ error that
we might determine does not impact the ‘fairness, integrity or
public reputation of judicial proceedings.’” Plotts, 359 F.3d

record reveals that there are any disputed facts at issue at
sentencing, or any arguments raised in connection with
sentencing, that if resolved in the defendant’s favor would
have reduced the applicable Guidelines range or the
defendant’s ultimate sentence.” Adams, 252 F.3d at 287; id.
(indicating that, even when a defendant is sentenced at the
bottom of the Guidelines range, this Court can still find that
the opportunity existed for a different sentencing outcome).

       The record reflects that, at the very least, Paladino’s
counsel challenged the missed treatment violation, indicating
that there had been a misunderstanding, but this disputed
issue remained unresolved at the time when the District Court
sentenced Paladino. Adams counsels against unresolved fact
disputes and arguments—particularly those to which a
defendant might speak. Furthermore, had Paladino exercised
the right of allocution, he might have anticipated that the
District Court could impose supervised release conditions and
might have spoken so as to influence that sentencing decision.
Here, the District Court, at the behest of the Government,
issued the original and modified conditions imposed upon
Paladino for his prior child pornography conviction, without
any personal solicitation of Paladino’s statements relating to
these sentencing decisions.




                               13
at 251 (quoting Adams, 252 F.3d at 288). As such, this is an
appropriate case in which to grant relief.

       Thus, we conclude that the District Court committed
plain error in denying Paladino’s right of allocution at his
revocation hearing, and we will therefore remand this case for
resentencing on this ground. As for Paladino’s second
argument regarding the constitutionality of a particular
condition of supervised release, our “resentencing remedy . . .
obviates the need to decide that issue.” Adams, 252 F.3d at
277.6

                              V.

       In accordance with the foregoing, we will vacate the
District Court’s order, entered on August 20, 2013, and
remand for resentencing.




6
   Here, the District Court set forth no reasons for its
imposition of the condition challenged in this appeal (nor did
it set forth any reasons for any of the other conditions it
imposed at the revocation hearing). “While the district court
has broad discretion in fashioning conditions of supervised
release,” when resentencing Paladino we advise the District
Court to “state the reasons in open court for imposing [its]
particular sentence.” United States v. Loy, 191 F.3d 360, 371
(3d Cir. 1999).




                              14